 1                                 UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3
     STEPHANIE GORDON,                   )
 4                                       )
                       Plaintiff,        )                       Case No.: 2:19-cv-01046-GMN-EJY
 5
            vs.                          )
 6                                       )                                       ORDER
     ANDREW SAUL, Acting Commissioner of )
 7   Social Security1,                   )
                                         )
 8                     Defendant.        )
 9
10          Pending before the Court is the Report and Recommendation of United States
11   Magistrate Judge Elayna J. Youchah, (ECF No. 6), which recommends that Plaintiff’s action,
12   docketed as 2:19-cv-01046-GMN-EJY, be dismissed with prejudice and that the Clerk of the
13   Court be instructed to close this case and enter judgment accordingly.
14          Plaintiff has failed to update her address with the Court pursuant to Local Rule IA 3-1,
15   which provides that failure to comply may result in “the dismissal of the action, entry of default
16   judgment, or other sanctions as deemed appropriate by the court.” D. Nev. Local R. IA 3-1.
17          A party may file specific written objections to the findings and recommendations of a
18   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
19   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
20   determination of those portions to which objections are made. Id. The Court may accept, reject,
21   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
22   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
23
24
     1
       Andrew Saul is the current Commissioner of Social Security and is automatically substituted as a party
25   pursuant to Fed. R. Civ. P. 25(d). See 42 U.S.C. § 405(g) (“Any action instituted in accordance with this
     subsection shall survive notwithstanding any change in the person occupying the office of Commissioner of
     Social Security or any vacancy in such office.”).

                                                      Page 1 of 2
 1   not required to conduct “any review at all . . . of any issue that is not the subject of an
 2   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 3   that a district court is not required to review a magistrate judge’s report and recommendation
 4   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 5   1122 (9th Cir. 2003).
 6          Here, no objections were filed, and the deadline to do so has passed.
 7          Accordingly,
 8          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 6), is
 9   ACCEPTED and ADOPTED in full.
10          IT IS FURTHER ORDERED that Plaintiff’s action, docketed as 2:19-cv-01046-
11   GMN-EJY, is DISMISSED with prejudice.
12          The Clerk of Court shall close this case and enter judgment accordingly.
13                        31
            DATED this ________ day of March, 2020.
14
15
16                                                  ____________________________
                                                    Gloria M. Navarro, District Judge
17                                                  United States District Court
18
19
20
21
22
23
24
25


                                                  Page 2 of 2
